DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Abstract
A sensor device 
Prior Art
The prior art of Haga et al. (US 10,126,875 B2) discloses electronic device, electrostatic capacitance sensor having excitation unit generates an intermittent sine wave signal and applies the same to the sensor system, and a demodulation unit which demodulates an amplitude modulated signal which is an output of the sensor system, in which the demodulation unit generates a demodulated signal using both a response of the sensor system.
Allowable Subject Matter
Claims 1-8 are  allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations to the claims,
a sensor device having correcting unit is configured to: calculate  a change in the relative phase of the detection signal with respect to the complex synchronization signal based on  a change in a relative phase of the reference signal with respect to the complex synchronization signal , and correct  at least one of the pair of  demodulated signals such that the relative phase of the detection signal with respect to the complex synchronization signal, approaches such a phase that cancels  the calculated change in the relative phase, as recited in the independent claim 1;
a sensor unit having he correcting unit is configured to: detect  a change in a relative phase of the reference signal with respect to the correction clock signal, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
March 1, 2022